Name: 2012/177/EU: Council Decision of 19Ã March 2012 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Bank of Greece
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  monetary economics;  accounting
 Date Published: 2012-03-28

 28.3.2012 EN Official Journal of the European Union L 90/21 COUNCIL DECISION of 19 March 2012 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Bank of Greece (2012/177/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol (No 4) on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular to Article 27.1 thereof, Having regard to Recommendation ECB/2012/1 of the European Central Bank of 10 February 2012 to the Council of the European Union on the external auditors of the Bank of Greece (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) The mandate of the current external auditors of the Bank of Greece will end after the audit for the financial year 2011. It is therefore necessary to appoint external auditors from the financial year 2012. (3) The Bank of Greece has selected KPMG Certified Auditors A.E. as its external auditors for the financial years 2012 to 2016. (4) The Governing Council of the ECB recommended that KPMG Certified Auditors A.E. should be appointed as the external auditors of the Bank of Greece for the financial years 2012 to 2016. (5) It is appropriate to follow the recommendation of the Governing Council of the ECB and to amend Council Decision 1999/70/EC (2) accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 1(12) of Decision 1999/70/EC shall be replaced by the following: 12. KPMG Certified Auditors A.E. are hereby approved as the external auditors of the Bank of Greece for the financial years 2012 to 2016.. Article 2 This Decision shall take effect on the day of its notification. Article 3 This Decision is addressed to the European Central Bank. Done at Brussels, 19 March 2012. For the Council The President M. GJERSKOV (1) OJ C 48, 18.2.2012, p. 1. (2) OJ L 22, 29.1.1999, p. 69.